DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 May 2022 has been entered.
Acknowledgement is made to applicant’s amendment of claim 1. Claims 1-9 are pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the phrase "in particular” in line 3. The term “in particular” is a relative term which renders the claim indefinite. The term is not defined by the claim, nor the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this instance, the "in particular” term raises a question as to the limiting effect of the geometric difference. That is, the respective surface arears for covering the opening recite as an optional embodiment and not a limiting positive assertion.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Audigier et al. (US 2013/0146191 A1 – of record).
Claim Interpretation: The limitation “for a heavy-duty tire” is considered intended use as the limitation does not provide structure which would delineate a heavy-duty tire from a passenger, aircraft or any other conventionally used tire.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, Audigier teaches a tread pattern for a heavy-goods vehicle tire, the tread pattern includes the use of a tread surface 10 intended to come into contact with a road surface during running, see [0035]; and having a groove 2 comprising parts which are open at the tread surface 21 and channels 23 which are disposed within the thickness of the tread, whereby the opening 21 and channels 23 are connected by channels 22, see above – (corresponds to opening onto this tread surface, at least one groove undulating in the thickness of the tread, each undulating groove having, when new, external cavities that are open onto the tread surface  and internal cavities that are entirely situated beneath the tread surface when new, these internal cavities being connected to the external cavities by linking cavities); the openings 21 are delimited by two facing walls 20, 20’ which are connected by a groove bottom 200, see below – (corresponds to each external cavity being delimited by lateral walls placed facing one another and meeting at a bottom).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

And the innermost points of this bottom has an appreciable distance between the ground contact side 10 and bottom surface 200 – (corresponds to the innermost points of this bottom being situated at a distance Pce from the tread surface when new).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First and Second end regions having pairs of thin blades)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Surface Area)][AltContent: textbox ()][AltContent: textbox (Region 2)][AltContent: textbox (Region 1)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The opening 21 intersects the tread surface along the profile edges of the lateral walls having an appreciable length and width – (corresponds to each external cavity intersecting the tread surface along a corner edge contour having a maximum length measured in the main direction of the undulating groove); where the profile edges of the opening 21 define an elongate shape having opposing regions within the elongate shape and with an appreciable total surface area on the tread surface 10, see the square boxed dashed lines above – (corresponds to the corner edge contour delimiting an opening of elongate form having two end regions and having a total surface area measured on the tread surface; and where each of first and second end regions region in the direction of the flow of fluid inside the groove of each external cavity, a pair of thin blades of rubbery material are formed, so as to form: a first opposing pair of thin blades, arranged at the first end region, each blade of the first opposing pair being secured to an opposing one of the lateral walls, and a second opposing pair of thin blades, arranged at the second end region, each blade of the second opposing pair being secured to an opposing one of the lateral walls).
[AltContent: arrow][AltContent: textbox (Maximum length of the bottom of opening 21)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The bottom of each external cavity has a maximum length.
[AltContent: textbox (Direction of flow)][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Audigier does not explicitly disclose the claimed the first and second opposing pairs of thin blades being configured to delimit the undulating groove so as to reduce the open surface area of the opening of each external cavity viewed from the tread surface when new.
However, as depicted above, in each end region in the direction of the flow of fluid inside the opening 21 – (construed as an external cavity) at least one protuberance 4 is molded on the lateral walls, such that the protuberances occupy in cross section a surface area equal to at least 40% of the cross-sectional surface area of the channels, see FIG. 2 above, [0018], [0041]. Thus as the protuberances are molded into the lateral walls of the grooves it occupies; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the tread rubber and the protuberances are formed of the same rubber composition to thereby form a simple homogenous tread composition. Thus the aforementioned structure and orientation of the protuberances meets the claimed: (first and second opposing pairs of thin blades being configured to delimit the undulating groove so as to reduce the open surface area of the opening of each external cavity viewed from the tread surface when new).
As to the claimed shape and orientation of the opposing thin blades:
“a first opposing pair of thin blades, each having a shape of a disc portion, arranged at the first end region, each blade of the first opposing pair being secured to an opposing one of the lateral walls and directly opposite the other blade of the first opposing pair, and a second opposing pair of thin blades, each having a shape of a disc portion, arranged at the second end region, each blade of the second opposing pair being secured to an opposing one of the lateral walls and directly opposite the other blade of the second opposing pair”.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Opposing pair of thin blade disposed on both sides of the opening)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It is clear, Audigier’s tread pattern element is configured to have opposing pairs of thin blades, and it is considered that redesigning the shape such that each has a disc shape would be well within the level of an ordinary artisan; since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination, see MPEP 2144.04. Furthermore, the Applicant has not supplied a conclusive showing of unexpected results for the claimed shaped over that of the prior art, nor any other shape.
Regarding claims 2, 4, Audigier does not explicitly disclose a maximum thickness, or length of each protuberance is at least equal to half the difference between the maximum length of the opening 21 of the external cavities and the length of the bottom of the external cavities. However, it discloses in order to leave a passage for water, the closure device is formed so as to create a passage that forms an opening between the closure device and the bottom of the groove, this passage having a cross section at least equal to 30% of the cross-sectional surface area S of the inlets to the channels, see [0013]. Thus the prior art discloses the claimed invention except for the claimed maximum thickness and lengths of the protuberances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Moreover, one would have been motivated to form the protuberances in the claimed manner in order to create a passage that forms an opening between the protuberances and the bottom of the groove sufficiently sized to ensure drainage of the tread pattern.
Regarding claims 3, 5, 7-9, Audigier discloses the protuberances cover at least 20% of the total surface area of each opening of the external cavities on the tread surface when new, see FIG. 2; the protuberances are radially offset towards the inside of the tread so as to retain a certain level of effectiveness at least up to partial wear of the tread, this partial wear being chosen so as to be at most equal to 50% of the depth of the external cavities, see FIG. 7 where protuberance 42 total thickness is 50% of the groove depth of the external cavity; Audigier further discloses the undulating groove is a longitudinal groove, see FIGS. 1, 5; the tire is configured for fitting to a heavy-duty vehicle, see [0001]; and wherein the tire is designed to have a preferential direction of rotation and in that the thin blades at the two ends of each opening are geometrically different, in particular in terms of their respective surface areas for covering said opening, see [0016], FIGS. 1-2, 5.
Regarding claim 6, Audigier does not explicitly disclose the protuberances have a variable thickness when new. The limitation “so as to ensure greater flexibility of the thin blade while ensuring good mechanical integrity when new” is considered intended use and is not germane to the patentability of the tire tread structure. 
Audigier discloses the claimed invention except for the variable thickness of the protuberances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to vary the thicknesses of the protuberances for the purpose of ensuring drainage of the tread pattern throughout the wear life of the tread.
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pg. 2 that:
The two protuberances in Audigier having the semi-hemispherical profile are not arranged such that: “a first opposing pair of thin blades, each having a shape of a disc portion, arranged at the first end region, each blade of the first opposing pair being secured to an opposing one of the lateral walls and directly opposite the other blade of the first opposing pair, and a second opposing pair of thin blades, each having a shape of a disc portion, arranged at the second end region, each blade of the second opposing pair being secured to an opposing one of the lateral walls and directly opposite the other blade of the second opposing pair”.

Examiner’s Response #1
Examiner respectfully disagrees. Audigier substantially discloses the claimed pairs of thin blades as discussed in the rejection of claim 1, to include opposing pairs having some form of a disc shape. 

    PNG
    media_image5.png
    228
    536
    media_image5.png
    Greyscale

Moreover, this is disclosed in at least FIG. 2 of Audigier. It being noted, that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article, see MPEP 2121.04. 
The rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749